Louis D. Levinson,
                                                                   International Financial Group,
                                                                       Inc., Guilford Specialty
                                                                        Group, Inc., Guilford
                                                                    Insurance Company, and The
                                                                        Burlington Insurance

                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 31, 2015

                                      No. 04-14-00606-CV

 ARGO GROUP US, Inc., Colony Management Services, Inc., Colony Insurance Company,
 Colony National Insurance Company, Colony Specialty Insurance Company, Colony Agency
                Services, Inc., and Argo Group International Holdings, Ltd.,
                                         Appellants

                                                v.

   Louis D. LEVINSON, International Financial Group, Inc., Guilford Specialty Group, Inc.,
            Guilford Insurance Company, and The Burlington Insurance Company,
                                        Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-09550
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
       Appellees' motion for leave to file surreply to appellants' reply to appellees' response to
appellants' motion for rehearing is hereby GRANTED.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of March, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court